DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
3.	Claims 1, 2, 5, 6, 8-9 are pending. Claims 1, 2, 5, 6, 8-9 are under examination on the merits. Claims 1, 2, 5, 6, 8-9 are amended. Claims 3, 4, 7 are cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.

Allowable Subject Matter
5.	Claims 1, 2, 5, 6, 8-9  are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The most pertinent prior art known by the Examiner is Noda et al. (JP 2015-194791 A, machine translation, hereinafter “”719”).
 “719 teaches a photosensitive resin composition comprising (A) an alkali-soluble resin including a copolymer resin comprising a structural unit (Aa) derived from a carboxylic acid having an ethylenically unsaturated bond such as methacrylic acid as A1, a structural unit (Ab) represented by formula (Z) such phenyl methacrylate as A2, and a structural unit (Ac) derived from an unsaturated compound having a structure in which an unsaturated cycloaliphatic hydrocarbon is epoxidized such as A5 or A6  as shown in Examples 5-8. “719 does not expressly teach a structural unit (Aa) derived from aromatic carboxylic acid having an ethylenically unsaturated bond, and the colorant comprises a first dye, and the first dye is a squarylium dye. Therefore the instant claims are distinguished over the prior art.   
Prior art of record, taken alone or in combination, do not teach or fairly suggest the claimed colored resin composition comprising (a) a copolymer and (b) a first dye that is a squarylium dye, wherein the copolymer comprises a structural unit (Aa) derived from an aromatic carboxylic acid having an ethylenically unsaturated bond, a structural unit (Ab) represented by formula (Z), and a structural unit (Ac) derived from a compound having a structure in which an unsaturated cycloaliphatic hydrocarbon is epoxidized

    PNG
    media_image1.png
    102
    253
    media_image1.png
    Greyscale

wherein L represents -COO-, A represents a phenyl group optionally having a substituent other than a carboxy group or a naphthyl group optionally having a substituent other than a carboxy group, R’ represents a hydrogen atom, or an alkyl group having 1 to 4 carbon atoms, and a hydrogen atom contained in the alkyl group is optionally replaced by a hydroxy group.

The embodiment provides a color filter superior in solvent resistance to color filters formed of conventional colored resin compositions, a colored resin composition capable of forming the color filter, and a copolymer which is contained in the colored resin composition. Accordingly, the presently claimed invention as defined by claims 1, 2, 5, 6, 8-9  is patentable with respect to prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Examiner Information
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
06/18/2022